            Case 8:20-cv-01194-DOC-DFM Document 12 Filed 08/19/20 Page 1 of 2 Page ID #:219



                     1    MANATT, PHELPS & PHILLIPS, LLP
                          MANDANA MASSOUMI (SBN 191359)
                     2    mmassoumi@manatt.com
                          DEBORAH OLALEYE (SBN 315838)
                     3    dolaleye@manatt.com
                          695 Town Center Drive, 14th Floor
                     4    Costa Mesa, California 92626-1924
                          Telephone: (714) 371-2500
                     5    Facsimile: (714) 371-2550
                     6    Attorneys for Defendant
                          TARGET CORPORATION
                     7

                     8    Jihad M. Smaili, Esq. (SBN 262219)
                          Zien M. Halwani, Esq. (SBN 322040)
                     9    SMAILI & ASSOCIATES, PC
                          Civic Center Plaza Towers
                 10       600 W. Santa Ana Blvd, Suite 202
                          Santa Ana, California 92701
                 11       Telephone: 714-547-4700
                          Facsimile: 714-547-4710
                 12       jihad@smaililaw.com
                          zien@smaililaw.com
                 13
                          Attorneys for Plaintiff
                 14       IRMA YOLANDA FLORES
                 15

                 16                             UNITED STATES DISTRICT COURT
                 17
                                              CENTRAL DISTRICT OF CALIFORNIA
                 18

                 19       IRMA YOLANDA FLORES,                 Case No. 8:20−cv−01194−DOC−DFM
                 20                     Plaintiff,             Hon. David O. Carter
                 21                v.                          ORDER ON STIPULATED
                                                               PROTECTIVE ORDER
                 22       TARGET CORPORATION, a
                          corporate entity form unknown; and   Action Filed:   May 26, 2020
                 23       DOES 1 - 50, inclusive,              Action Removed: July 6, 2020
                 24                        Defendants.
                 25

                 26

                 27

                 28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    COSTA MESA
                                                                                              ORDER
                         326669355.1
            Case 8:20-cv-01194-DOC-DFM Document 12 Filed 08/19/20 Page 2 of 2 Page ID #:220



                     1                                         ORDER
                     2            Pursuant to the Stipulated Protective Order (“Joint Stipulation”) filed by
                     3   Plaintiff Irma Yolanda Flores and Defendant Target Corporation, filed with this
                     4   Court on August 17, 2020, and good cause appearing, the Court rules as follows:
                     5            IT IS HEREBY ORDERED that the Joint Stipulation is entered as an Order of
                     6   the Court.
                     7            IT IS SO ORDERED.
                     8

                     9

                 10      Dated: August 19, 2020                 _________________________________
                 11
                                                                Honorable Douglas F. McCormick
                                                                United States Magistrate Judge
                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
M ANATT , P HELPS &                                                 2
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    COSTA MESA
                                                                                                      ORDER
                         326669355.1
